DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 August 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 16 November 2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. § 102 in view of Yoshihiro have been fully considered and are persuasive. Applicant has amended the claims such that the teachings of Yoshihiro no longer anticipate the range of the montan wax. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshihiro et al under 35 U.S.C. § 103. While Yoshihiro does not explicitly teach the range of the montan wax the arguments recited within the rejection are insufficient to overcome a 103 rejection by means of unexpected results.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro et al. (JP 2001214035, from the third party IDS filed 4 November 2021, English Translation provided and used for reference, hereinafter referred to as “Yoshihiro”).
As to Claim 1: Yoshihiro teaches an epoxy resin composition comprising an epoxy and a phenol resin [0024], an imidazole [0027], a wax [0036], and a metal powder [0030]. Yoshihiro further teaches that the epoxy resin can be a crystalline epoxy resin [0015], the wax can be montan wax (i.e., a montanic acid ester) [0036], and the metal powder is preferably contained in an amount of 90-99.5% of the composition [0031].
Yoshihiro does not explicitly teach that the amount of the montan wax is between 0.3 and 1.2 mass% based on the total mass of the compound.
However, Yoshihiro teaches that the montan wax is an exemplary lubricant [0036] and that the lubricant can be added depending upon the intended purpose [0035]. At the time of filing it would have been obvious to a person having ordinary skill in the art to use routine optimization to arrive at an amount of lubricant within the claimed range.
As to Claim 2: Yoshihiro renders obvious the composition of claim 1 (supra). Yoshihiro further teaches that the epoxy can be a biphenyl-type epoxy resin [0015].
As to Claim 4: Yoshihiro renders obvious the composition of claim 1 (supra). Yoshihiro further teaches that the imidazole can be 2-undecylimidazole (i.e., having more than 8 carbon atoms) [0027].
As to Claim 5: The instant claim limitation is drawn to an intended use which is considered to the extent that the compound can be used for the intended use. As Yoshihiro renders obvious the composition of claim 1 (supra) the composition would be capable of being used as an inductor.
As to Claim 6: The instant claim limitation is drawn to an intended use which is considered to the extent that the compound can be used for the intended use. As Yoshihiro renders obvious the composition of claim 1 (supra) the composition would be capable of being used for transfer molding.
As to Claim 7: Yoshihiro renders obvious the composition of claim 1 (supra). Yoshihiro further teaches that the composition can be made into a tablet [0039].
As to Claim 8: Yoshihiro renders obvious the composition of claim 1 (supra).
Yoshihiro does not explicitly teach that the amount of the montan wax is between 0.4 and 1.0 mass% based on the total mass of the compound.
However, Yoshihiro teaches that the montan wax is an exemplary lubricant [0036] and that the lubricant can be added depending upon the intended purpose [0035]. At the time of filing it would have been obvious to a person having ordinary skill in the art to use routine optimization to arrive at an amount of lubricant within the claimed range.
As to Claim 9: Yoshihiro renders obvious the composition of claim 1 (supra).
Yoshihiro does not explicitly teach that the amount of the montan wax is between 0.5 and 0.9 mass% based on the total mass of the compound.
However, Yoshihiro teaches that the montan wax is an exemplary lubricant [0036] and that the lubricant can be added depending upon the intended purpose [0035]. At the time of filing it would have been obvious to a person having ordinary skill in the art to use routine optimization to arrive at an amount of lubricant within the claimed range.
As to Claim 10: Yoshihiro renders obvious the composition of claim 1 (supra). Yoshihiro further teaches that the amount of metal is preferably at least 95% [0031].
As to Claim 11: Yoshihiro renders obvious the composition of claim 1 (supra). Yoshihiro further teaches that the amount of metal is preferably at least 95% [0031].
As to Claim 12: Yoshihiro renders obvious the composition of claim 1 (supra). Yoshihiro further teaches that the amount of metal is preferably at least 95% [0031].
As to Claim 13: Yoshihiro renders obvious the composition of claim 1 (supra). Yoshihiro further teaches that the amount of metal is preferably at least 95% [0031].
As to Claim 14: Yoshihiro renders obvious the composition of claim 1 (supra). Yoshihiro further teaches that the amount of metal is preferably at least 95% [0031].

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro et al. (JP 2001214035, from the third party IDS filed 4 November 2021, English Translation provided and used for reference, hereinafter referred to as “Yoshihiro”) in view of Seki Junichi (JP 2017107935, from the third party IDS filed 4 November 2021, English Translation provided and used for reference, hereinafter referred to as “Seki”).
As to Claim 3: Yoshihiro renders obvious the composition of claim 1 (see above). Yoshihiro further teaches that the metal powder can be an iron containing alloy [0030].
Yoshihiro does not explicitly teaches that the metal powder is amorphous.
However, Seki teaches that amorphous metal powders are analogous to the powders taught by Yoshihiro and can contain iron and be used as magnetic powders. Seki and Yoshihiro are analogous art in that they are from the same field of endeavor, namely metal powder compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to use an amorphous powder as taught by Seki in the composition of Yoshihiro because Seki teaches that amorphous metal powders are analogous to the powders taught by Yoshihiro [0038].
As to Claim 15: Yoshihiro renders obvious the composition of claim 1 (supra). Yoshihiro further teaches that the metal powder can be an iron containing alloy [0030]. Yoshihiro further teaches that the epoxy can be a biphenyl-type epoxy resin [0015]. Yoshihiro further teaches that the imidazole can be 2-undecylimidazole (i.e., having more than 8 carbon atoms) [0027].
Yoshihiro does not explicitly teaches that the metal powder is amorphous.
However, Seki teaches that amorphous metal powders are analogous to the powders taught by Yoshihiro and can contain iron and be used as magnetic powders. Seki and Yoshihiro are analogous art in that they are from the same field of endeavor, namely metal powder compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to use an amorphous powder as taught by Seki in the composition of Yoshihiro because Seki teaches that amorphous metal powders are analogous to the powders taught by Yoshihiro [0038].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767